Citation Nr: 0111096	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for VA death benefits purposes.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to March 
1980.  He died on November [redacted], 1989.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 decision by the RO.  

A hearing was held before the undersigned Member of the Board 
at the RO in February 2001.  



FINDINGS OF FACT

1.  The veteran and the appellant were married in March 1969.  

2.  The veteran and the appellant are shown to have legally 
divorced in December 1982, more than six years before the 
veteran's death in November 1989.  



CONCLUSION OF LAW

As the appellant and the veteran were not married at the time 
of the veteran's death, the appellant cannot be considered to 
have been his surviving spouse.  38 U.S.C.A. § 101(3) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.1(j), 3.50, 3.206(a) 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
in many cases for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, the RO has met its duty to assist the appellant 
in the development of her claim under the Veterans Claims 
Assistance Act.  By virtue of the December 1997 decision, the 
May 1999 statement of the case, and the November 1999 
supplemental statement of the case, the appellant was given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate her claim that she is entitled to 
death benefits as the veteran's surviving spouse.  

Additionally, the RO has assisted the appellant in obtaining 
any evidence necessary to substantiate the claim.  The 
appellant has not referenced any unobtained evidence that 
might aid her claim or might be pertinent to the bases of the 
denial of this claim.  It appears that all evidence 
identified by the appellant relative to this claim has been 
obtained and associated with the claims folder, and there is 
no indication that the RO has failed to make reasonable 
efforts to obtain any relevant records.  Marriage and divorce 
records were obtained and associated with the claims file.  

Furthermore, the appellant was afforded a hearing before a 
Member of the Board in regard to this claim.  A transcript of 
that hearing is associated with the claims file.  

Therefore, VA has satisfied its duties to inform and assist 
the appellant with regard to this issue and the RO has done 
everything reasonably possible to assist the appellant with 
her claim.  Inasmuch as the Board's determination here is 
based on the law and regulations regarding legal 
beneficiaries, further evidentiary development would serve no 
useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board observes that the appellant is appealing from a 
December 1997 determination by the RO that the appellant was 
not entitled to DIC.  The RO denied the appellant's 
application based on a finding that she was not shown to have 
been married to the veteran at the time of his death.  

The Board notes in this regard that, at the time of her 
February 2001 hearing, the appellant submitted an additional 
statement, copies of records and what appears to be a letter 
written by the RO.  As this evidence was submitted with a 
waiver of RO jurisdiction, it is not necessary to refer it to 
the agency of original jurisdiction for initial review.  See 
38 C.F.R. § 20.1304 (2000).  

While the October 2000 letter from the RO identifies the 
appellant as the veteran's surviving spouse, such a document 
cannot considered to be controlling in this case and must be 
reviewed in light of the other evidence in the record.  

The Board notes that, in order to be entitled to dependency 
and indemnity compensation or death pension benefits as a 
"surviving spouse" of a veteran, the applicant must have been 
the veteran's spouse at the time of hi death and have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there was a 
separation due to the misconduct of, or procured by the 
veteran without the fault of the spouse.  38 U.S.C.A. 
§ 101(3) (West 1991).  The term "spouse" means a person of 
the opposite sex who is a wife or husband.  The term "wife" 
means a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (2000) and 38 C.F.R. 
§ 3.50 (2000).  

Here, the Marriage Certificate from the State of North 
Carolina indicates that the veteran and the appellant were 
married in March 1969.  The Board observes that the appellant 
and the veteran were divorced per a Judgment from the General 
Court of Justice, District Court Division, of the state of 
North Carolina, dated on December [redacted], 1982.  

In a July 1988 claim, the veteran identified himself as being 
divorced.  The veteran died in November 1989 when, according 
to his Death Certificate, he was noted to have been divorced.  

The Board notes that, at the time of the veteran's death and 
for many years thereafter, the appellant did not assert that 
she and the veteran were married at the time of his death.  
In fact, on her initial application for death benefits 
received in December 1989, the appellant indicated that she 
was indeed divorced from the veteran.  During the course of 
that appeal, she held herself out as the custodian of the 
veteran's minor children, and not as his surviving spouse.   

It was not until November 1997 that the appellant submitted a 
claim for dependency and indemnity compensation or death 
pension benefits as the "surviving spouse" of the veteran.  
On this claim form, the appellant indicated that she and the 
veteran were divorced and that the separation was due to 
veteran's dangerous and unbearable behavior patterns after a 
tour of duty in the Republic of Vietnam.  

In short, the appellant and her representative contended 
that, since the appellant did not want to divorce the veteran 
but was forced to do so due to the veteran's misconduct, she 
should be recognized as the surviving spouse of the veteran.  
The Board points out in this regard that, if the parties were 
merely separated at the time of the veteran's death, the 
Board could give consideration to what might have caused the 
separation.  However, if the appellant and the veteran were 
divorced at the time of his death, the cause of the divorce 
would not be for consideration under the applicable VA law 
and regulations in this appeal.  

The appellant has also asserted that, since the veteran did 
not want a divorce and did not sign the divorce papers, she 
and the veteran were never legally divorced.  

The Board notes that the validity of a divorce decree regular 
on its face, will be questioned by VA only when such validity 
is put in issue by a party thereto or a person whose interest 
in a claim for benefits would be affected thereby.  In cases 
where recognition of the decree is thus brought into 
question, there must be a bona fide domicile in addition to 
the standards of the granting jurisdiction respecting 
validity of divorce.  38 C.F.R. § 3.206(a) (2000).  

In this case, the appellant has not argued that the veteran 
was not a bona fide domiciliary of North Carolina or that the 
North Carolina court otherwise lacked jurisdiction over the 
veteran or the subject matter.  See 38 C.F.R. § 3.206(a).  As 
far as the divorce itself is concerned, it is clear to the 
Board that the appellant followed the appropriate avenues in 
obtaining same through the filing of the divorce complaint, 
service of process and giving testimony before the North 
Carolina Court, among other things.  

Furthermore, the divorce judgment indicates that the veteran 
was duly and properly served, that the North Carolina Court 
had jurisdiction over the parties and over the subject 
matter, and that the appellant was entitled to an absolute 
divorce based on one year's continuous separation.  

In sum, the fact that a legal termination of the marriage was 
accomplished in December 1982 is controlling, not the 
appellant's belief as to her marital status.  

Given the evidence in this case, the Board cannot find that 
the veteran and the appellant were not divorced per the 
judgment of the General Court of Justice, District Court 
Division, of the State of North Carolina dated on December 
[redacted], 1982.  As such, they had been divorced in excess of six 
years at the time of the veteran's death.  

Therefore, based on this uncontradicted evidence 
demonstrating that the veteran and the appellant were 
divorced in 1982, the appellant may not be recognized as the 
surviving spouse of the veteran for the purpose of receiving 
VA death benefits.  

Under these circumstances, there is no authority in law which 
would permit the grant of VA death benefits, and the appeal 
must be denied.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

The appeal is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

